Citation Nr: 0916416	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  99-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sickle cell 
disease.

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for cardiomyopathy 
(claimed as a heart condition).

4.  Entitlement to service connection for aseptic necrosis 
(claimed as joint/skeletal disorders).  

5.  Entitlement to service connection for gout (claimed as a 
foot disorder).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esquire



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1998 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's sickle cell disease was aggravated by 
service.  

2.  The Veteran's aseptic necrosis, right eye maculopathy, 
bilateral vision loss, cardiomyopathy, and gout have been 
medically attributed to the Veteran's sickle cell disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sickle cell 
disease have been met.  
38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008); 
VAOPGCPREC 82-90 (July 18, 1990).  

2.  The criteria for service connection for aseptic necrosis 
have been met.  
38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).  

3.  The criteria for service connection for right eye 
maculopathy and bilateral vision loss have been met. 38 
U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  

4.  The criteria for service connection for cardiomyopathy 
have been met.  
38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).  

5.  The criteria for service connection for gout have been 
met.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for the issues 
on appeal.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 
38 C.F.R. § 3.303 (2008).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable VA legislation.  38 C.F.R. § 3.303(c).  VA General 
Counsel Precedent Opinion has held that service connection 
may be granted for disease, but not defects, which are 
congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOPGCPREC 82-90 (July 18, 
1990).  VA regulations note that sickle cell trait alone, 
without a history of directly attributable pathological 
findings, is not a ratable disability.  Cases of symptomatic 
sickle cell trait are to be forwarded to the Director, 
Compensation and Pension Service for consideration.  38 
C.F.R. § 4.117, Diagnostic Code 7714 (2008).

Additionally, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006, to implement Allen.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

The medical evidence of record indicates that the Veteran has 
been assessed with sickle cell beta+ thalassemia, which is a 
type of sickle cell disease.  See, e.g., February 2009 
Eichner statement.  The Veteran contends that although he was 
born with this condition, it did not manifest until after he 
was drafted into military service.  Alternatively, he has 
argued that the condition was aggravated during service.  
Furthermore, he contends that as a result of the sickle cell 
condition, he has developed a joint disorder, a heart 
disorder, a skeletal disorder, a foot disorder, and an eye 
disorder.  

Service treatment records reflect that the Veteran was 
treated for heat cramps and myositis in October 1966, for 
left knee pain in November 1966, for back strain (after 
complaining of abdominal pain radiating through the chest 
into the upper back) and pain of unknown etiology in December 
1966, for bilateral inguinal swelling and a small lesion on 
the foreskin diagnosed as probable lymphogranuloma venereum 
in January 1967, for nausea and vomiting in August 1967, and 
for left thumb strain and cystic lesion in September 1967.  
The October 1967 separation examination revealed normal 
clinical evaluations of the eyes, heart, feet, and 
musculoskeletal system.

The post-service medical evidence of record, which dates from 
1983 forward, reflects diagnoses of sickle cell/beta 
thalassemia, aseptic necrosis of multiple joints, gout, 
hypertension, coronary artery disease status-post pacemaker 
implantation, alcoholic pancreatitis, cardiomyopathy, right 
eye maculopathy, and peripheral retinal degeneration with 
bilateral laser treatment scarring.  The Board notes that 
X-ray evidence of possible aseptic necrosis of the left 
humeral head was first reported in 1983.  

VA examination in October 2004, in essence, found that while 
the Veteran had sickle cell trait during active service, he 
did not have any specific symptoms indicative of sickle cell 
disease.  It was the examiner's opinion that the Veteran's 
sickle cell trait was a congenital blood abnormality and that 
it was not likely related to the episodes described in 
service.

An October 2004 VA cardiac examination record reports the 
examiner's opinion that the Veteran's cardiomyopathy and 
second degree AV block, status post pacemaker implant, were 
not caused by nor a result of sickle cell disease.  The 
examiner noted the medical literature did not indicate sickle 
cell beta thalassemia as a cause of cardiomyopathy or bundle 
branch block. 

An October 2004 VA joints examination record reports the 
examiner's finding that the veteran's gout was not related to 
sickle cell anemia and that foot pain was not manifest during 
military service.

A November 2004 VA ocular examination record reflects 
diagnoses of right eye maculopathy secondary to sickle cell 
anemia, peripheral retinal degeneration with bilateral laser 
treatment scarring, and bilateral vision loss likely 
secondary to sickle cell disease.

An October 2007 VA examiner diagnosed the Veteran with sickle 
cell trait plus possible beta thalassemia, mild anemia, 
second-degree AV block, hypertension, coronary artery 
disease, and avascular necrosis of the bone.  The examiner 
stated that the Veteran did not have sickle cell disease.  
The examiner also stated that the Veteran's avascular 
necrosis was not onset in service and was not causally 
related to the Veteran's sickle cell trait.  In support of 
this finding, the examiner explained that avascular necrosis 
is a complication of corticosteroid use, trauma, systemic 
lupus erythematosus, pancreatitis, alcoholism, gout, and 
sickle cell disease, of which the Veteran had recurrent 
pancreatitis, alcoholism, recurrent trauma, and gout but not 
sickle cell disease, and that necrosis was not detected until 
approximately 15 years after separation.  The examiner also 
did not believe that the Veteran's other conditions were 
related to service or to his sickle cell trait:  he noted 
that the Veteran's conditions appeared to have accelerated in 
approximately 2000, and he explained that the late onset of 
many of the conditions suggested that the conditions were not 
related to the Veteran's Vietnam service or his sickle cell 
trait/beta thalassemia.  Rather, the examiner suggested that 
it was more probable that the Veteran's conditions resulted 
from the Veteran's history of alcohol abuse, though it was 
also possible that they were related to dehydration in 
Vietnam, trauma, or the in-service lymphogranuloma venereum.  
In sum, the examiner indicated that without resorting to 
"the grossest speculation", he could not state that the 
condition of sickle cell trait/beta thalassemia caused the 
Veteran's bone disorders, joint disorders, heart problems, 
eye disorders, and other conditions.  Furthermore, he 
reported that he did not feel "that there [was] any 
indication of a significant element of aggravation".  

In January 2009, an opinion was received from a private 
physician who provided credentials which reflect his 
expertise in this area.  See January 2009 Eichner report.  
The physician stated that the Veteran had sickle cell beta+ 
thalassemia, which was a form of sickle cell disease.  The 
physician then stated that while the Veteran's condition 
preexisted military service, the service medical evidence 
indicated that the condition worsened during service.  In the 
physician's opinion, the Veteran's complaints in October, 
November and December 1966 were consistent with classical 
complications of sickling, and he believed that the in-
service dehydration and physical stress would tend to enhance 
sickling, trigger a sickling crisis like aseptic necrosis, 
and so permanently aggravate the Veteran's condition beyond 
the usual progression.  Furthermore, the physician believed 
that the Veteran's aseptic necrosis began in service, and he 
stated that, in his opinion, the Veteran's moderate anemia, 
which was a symptom of the Veteran's sickle cell disease, was 
likely responsible for the Veteran's gallstones and gout, and 
the sickle cell beta+ thalassemia was likely the cause of the 
Veteran's cardiomyopathy.  

After review of the record, the Board finds that service 
connection is warranted for sickle cell beta+ thalassemia 
based on the evidence that the condition, which is congenital 
in nature and which, thus by definition, preexisted service, 
was aggravated by service.  Although the service medical 
evidence does not explicitly reflect any treatment or 
findings of sickle cell disease, and the evidence includes 
opinions from VA medical practitioners that the Veteran's 
sickle cell disease was not manifest during or aggravated by 
service, the Board finds that the 2009 private physician's 
opinion, which is based on review of the medical evidence and 
medical treatises and his experience as a specialist in the 
field, is highly probative and renders the evidence in 
equipoise as to whether the congenital disease was aggravated 
by service.  In such circumstances, the benefit of the doubt 
goes to the veteran; consequently, service connection is 
granted for sickle cell beta+ thalassemia.  38 U.S.C.A. § 
5107(b).  

The Board finds that service connection is also warranted for 
right eye maculopathy and bilateral vision loss based on the 
November 2004 VA examiner's finding that the conditions were 
likely the result of the Veteran's sickle cell disease, for 
aseptic necrosis based on the January 2009 physician's 
opinion that it resulted from the sickle cell disease and 
onset during service, for cardiomyopathy based on the January 
2009 physician's opinion that it was "likely" due to the 
sickle cell disease, and for gout based on the January 2009 
physician's opinion that it was likely due to the Veteran's 
anemia which is a manifestation of his sickle cell disease.  
The Board notes that the record contains countervailing 
opinions from VA physicians.  Based on the private 
physician's expertise in this area, however, and giving the 
Veteran the benefit of the doubt, the Board finds that 
service connection is warranted for these conditions.  

The Board notes that the evidence documents that the Veteran 
has been diagnosed with other "heart", "eye", 
"skeletal", "joint", and "foot" disorders.  The Board 
finds that service connection is not warranted for any of 
these disorders, however, as there is no medical evidence to 
suggest that any of these condition are linked to the 
Veteran's sickle cell disease.  

In sum, the Board finds that service connection is warranted 
for sickle cell disease, aseptic necrosis, right eye 
maculopathy and bilateral vision loss, cardiomyopathy, and 
gout.  


ORDER

Service connection for sickle cell disease is granted.  

Service connection for right eye maculopathy and bilateral 
vision loss is granted.  

Service connection for cardiomyopathy is granted.  

Service connection for aseptic necrosis is granted.

Service connection for gout is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


